QUINCE, Judge.
The appellant, Juan Castillo Garcia, appeals the length of his sentence. Because his sentence exceeds the statutory maximum, we reverse.
Garcia pleaded no contest to a charge of dealing in stolen property, a second-degree felony. The crime was committed on February 13, 1994, and Garcia was sentenced under the guidelines which became effective on January 1, 1994. The maximum sentence for a second-degree felony is fifteen years in prison. § 775.082(3), Fla.Stat. (1993). Garcia’s sentence of one year, seven months and *232twenty-one days of prison, followed by thirteen years and five months probation, exceeds the statutory maximum by twenty-one days.
A guidelines sentence, which includes the inearcerative portion of the sentence along with the probationary period, may not exceed the statutory maximum for the offense charged. State v. Holmes, 360 So.2d 380 (Fla.1978); Robbins v. State, 641 So.2d 934 (Fla. 2d DCA 1994). See also Fla. R.Crim.P. 3.702(d)(19).1
Since the sentence exceeds the statutory maximum for a second-degree felony, we reverse and remand for resentencing.
RYDER, A.C.J., and ALTENBERND, J., concur.

. Section 921.001(5), Florida Statutes (1993), is not applicable because the guidelines recommended sentence of 19.7 months does not exceed the statutory maximum for this offense.